DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
THIS ACTION IS NON- FINAL.  

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 6-8, 11, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. US-PGPUB NO.2012/0290662A1[hereafter Weber] in view of Joyner et al., US-PGPUB NO.2007/0050488A1 [hereafter Joyner], Vellel et al., US-PGPUB NO.2014/0359480A1 [hereafter Vellel], and Al-Alwani et al., “Improving Email Response in an Email Management System Using Natural Language Processing Based Probabilistic Methods”, Journal of Computer Science, 2015, 11(1): 109-119 [hereafter Al-Alwani].

With regards to claim 1, Weber teaches 
“A method comprising: for each of one or more messages that are selected from a plurality of messages from an account (Weber, FIG.3 & [0059], ‘Web services 356 may then enable a user to manage a user message account'): 
(a) extracting one or more phrases from a respective selected message (Weber, [0016], ‘a plurality of features, are extracted from a plurality of messages', and  [0013], ‘features might include count for tokens, phrases, symbols, or the like’); 
(b) determining that a conversation includes the respective selected message and one or more other messages from the plurality of messages (Weber, [0016], ‘conversation associated with a message, message thread, or the like’); 
(c) generating a first feature vector based on the conversation, wherein the first feature vector includes one or more first features, wherein the one or more first features include one or more words from the conversation (Weber, [0013], ‘generate a feature vector for each message’); and 
(d) generating, by the computing system, one or more training-data sets, wherein each training-data set comprises one of the phrases and the first feature vector (Weber, [0061], ‘generate an initial training set of feature vectors’); 
training, by the computing system, a machine-learning application with at least a portion of the one or more training-data sets that are generated for the one or more selected messages (Weber, [0032], ‘machine learning classifiers may be trained on the set of messages to learn the users’ behavioral patterns’); 
applying the trained machine-learning application to process an incoming message to the account (Weber, [0014], ‘the present invention is directed towards automatically learning user behavioral patterns when interacting with messages and based on the learned patterns, suggesting one or more actions that a user might take in response to receiving a subsequent message’, and [0051], ‘The suggested actions may include any of a variety of actions that a user might take upon a received message, including, but not limited to .... replying to the message’)“
Weber does not explicitly detail “and responsive to applying the trained machine-learning application, determining one or more reply messages corresponding to the incoming message, wherein the one or more reply messages include at least one of the extracted one or more”.
However Joyner teaches “and responsive to applying the trained machine-learning application, determining one or more reply messages corresponding to the incoming message, wherein the one or more reply messages include at least one of the extracted one or more phrases (Joyner, [0074], ‘message text from each of the queued replies is extracted and concatenated into the message field of a consolidated message … This unitary message … is then sent to the primary user (41) for display and further conversation’, and FIG.12-13 shows an message and response example.).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Weber and Joyner before him or her, to modify the messaging actions suggestion system and method of Weber to include the reply message extraction shown in Joyner.   
The motivation for doing so would have been for generating unitary reply message (Joyner, Abstract). 

The combined teaching described above will be referred as Weber + Joyner hereafter.

Weber + Joyner does not explicitly detail “ranking the one or more reply messages based on relevance to the incoming message; and generating an ordered list of the one or more reply messages based on the ranking”.
However Vellel teaches “ranking the one or more reply messages based on relevance to the incoming message; and generating an ordered list of the one or more reply messages based on the ranking (Vellel, FIG.1B, [0004], ‘The plurality of clusters in are ranked, for example, in a descending order of relevance based on respective one of the relevant keywords’.).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Weber + Joyner and Vellel before him or her, to modify the messaging actions suggestion system and method of Weber + Joyner to include the message ranking shown in Vellel.   
The motivation for doing so would have been for supporting user message response. 

The combined teaching described above will be referred as Weber + Joyner + Vellel hereafter.

Weber + Joyner + Vellel does not explicitly detail “mapping particular phrases with the fest feature vector”.
 Al-Alwani teaches “mapping particular phrases with the fest feature vector (Al-Alwani, FIG.1-3, p.110, Left Column, ‘functional mapping using extracted dictionaries from email sample space assisting in generating an automated email response’, p.11, Right Column, ‘treats the feature vector as a vector inn-dimensional space and finds the nearest matching vector in terms of distance’, ‘In the domain of email filtering, a feature vector must first be created in the same manner as the other numerical algorithms.  The network can be trained using a technique known as back propagation and given enough examples, the network will be able to generalize to be able to predict other, unseen attribute vectors’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Weber + Joyner + Vellel and Al-Alwani before him or her, to modify the messaging actions suggestion system and method of Weber + Joyner + Vellel to include phrase mapping with feature vector as shown in Al-Alwani.   
The motivation for doing so would have been to assist email users with response (Al-Alwani, Abstract). 

With regards to claim 2, Weber in view of Joyner, Vellel and Al-Alwani teaches 
“The method of claim 1, further comprising receiving data input indicating a selection of a particular one of the one or more reply messages and, responsively, sending the reply message (Weber, [0051], ‘The suggested actions may include any of a variety of actions that a user might take upon a received message, including, but not limited to .... replying to the message’)”.
Weber + Joyner does not explicitly detail “wherein the ordered list is arranged in a descending order based on relevance”.
However Vellel teaches “wherein the ordered list is arranged in a descending order based on relevance (Vellel, FIG.1B, [0004], ‘The plurality of clusters in are ranked, for example, in a descending order of relevance based on respective one of the relevant keywords’.).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Weber + Joyner and Vellel before him or her, to modify the messaging actions suggestion system and method of Weber + Joyner to include the message ranking shown in Vellel.   
The motivation for doing so would have been for supporting user message response. 

With regards to claim 6, Weber in view of Joyner, Vellel and Al-Alwani further teaches 
“The method of claim 1, wherein applying the trained machine-learning application to an incoming message further comprises: 
processing, by the computing system, the incoming message to generate a second feature vector based on the incoming message, wherein the second feature vector includes one or more second features of the incoming message, wherein the one or more second features include one or more words; 
48processing, by the computing system using the trained machine-learning application, the second feature vector to identify one or more of the extracted phrases as the one or more reply messages; and 
initiating, by the computing system, display of the one or more reply messages on the graphic display for selection to reply to the incoming message (Weber, [0016],reaches ‘generate a plurality of features vectors’, hence there are more than one feature vectors, following the same analysis as claim 1).”

With regards to claim 7, Weber in view of Joyner, Vellel and Al-Alwani further teaches 
“The method of claim 6, wherein generating the first feature vector includes identifying a sender of the one or more other messages in the conversation, wherein the first features include an identity of the sender of the one or more other messages, wherein processing the incoming message includes identifying a sender of the incoming message, and wherein the one or more second features include an identity of the sender of the incoming message (Weber, [0016], teaches ‘classifier that is trained based on a particular recipient(user)-sender pair relationship for messages’).”

With regards to claim 8, Weber in view of Joyner, Vellel and Al-Alwani further teaches 
“The method of claim 7, further comprising identifying one or more voice calls from the sender of the one or more other messages in the conversation, wherein the first feature vector includes information regarding the one or more voice calls (Weber, FIG.2 & [0038], ‘receive audio signals such as the sound of a human voice’).”

With regards to claim 11, Weber in view of Joyner, Vellel and Al-Alwani further teaches 
“The method of claim 1, wherein generating the first feature vector includes identifying one or more times that correspond to when one or more other messages in the conversation were sent or received, and wherein the one or more first features include the identified one or more times (Weber, [0014], ‘generate one or more predictions about how a user might respond to a given message’, [0016], ‘suggest one or more actions that a user might take in response to receiving a subsequent message .. a plurality of features, are extracted from a plurality of message .. to generate a plurality of feature vector’)”

Claims 15-16, 18-19 are substantially similar to claims 1, 6. The arguments as
given above for claims 1, 6 are applied, mutatis mutandis, to claims 15-16, 18-19,
therefore the rejection of claims 1, 6 are applied accordingly.

The combined teaching described above will be referred as Weber + Joyner + Vellel + Al-Alwani hereafter.

Claims 3-5, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. US-PGPUB NO.2012/0290662A1[hereafter Weber] in view of Joyner et al., US-PGPUB NO.2007/0050488A1 [hereafter Joyner], Vellel et al., US-PATENT NO.2014/0359480A1 [hereafter Vellel], Al-Alwani et al., “Improving Email Response in an Email Management System Using Natural Language Processing Based Probabilistic Methods”, Journal of Computer Science, 2015, 11(1): 109-119 [hereafter Al-Alwani], and Patel et al., US-PATENT NO.8,209,183B1 [hereafter Patel].


With regards to claim 3, Weber + Joyner + Vellel + Al-Alwani further teaches 
“The method of claim 2” 
Weber + Joyner + Vellel + Al-Alwani does not explicitly detail “receiving the data input includes receiving input through one or more of a microphone, a touchpad disposed on a wearable computing device, or an eye-tracking sensor”.
However Patel teaches “receiving the data input includes receiving input through one or more of a microphone, a touchpad disposed on a wearable computing device, or an eye-tracking sensor (Patel, FIG.4)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Weber + Joyner + Vellel + Al-Alwani and Patel before him or her, to modify the messaging actions suggestion system and method of Weber + Joyner + Vellel + Al-Alwani to include the input and display on a wearable computing device in Patel.   
'to receive input data' (Patel, Col 7, Line 35-36). 

With regards to claim 4, Weber + Joyner + Vellel + Al-Alwani further teaches 
“The method of claim 1”
Weber + Joyner + Vellel + Al-Alwani does not explicitly detail “further comprising initiating a display of one or more cards on a graphic display of a wearable computing device, wherein the one or more cards include at least a portion of the incoming message and the one or more reply messages corresponding to the incoming message”.
However Patel teaches “further comprising initiating a display of one or more cards on a graphic display of a wearable computing device, wherein the one or more cards include at least a portion of the incoming message and the one or more reply messages corresponding to the incoming message (Patel, FIG.8A-8C)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Weber + Joyner + Vellel + Al-Alwani and Patel before him or her, to modify the messaging actions suggestion system and method of Weber + Joyner + Vellel + Al-Alwani to include the displaying messages on a wearable computing device in Patel.   
The motivation for doing so would have been ‘for presenting information' (Patel, Col 4, Line 46-47). 

With regards to claim 5, Weber + Joyner + Vellel + Al-Alwani further teaches 
The method of claim 4, further comprising determining, by the computing system based on one or more of a number of the one or more reply messages or a length of the one or more messages, to arrange the one or more reply messages of the one or more cards in a top- level menu format or a submenu format (Weber, [0076], ‘FIG.5 illustrates one embodiment of a messaging screen display showing possible, non-exhaustive examples of one or more actions suggested that a user can take on a message').”

With regards to claim 14, Weber + Joyner + Vellel + Al-Alwani further teaches 
“The method of claim 1, further comprising: processing, by the computing system, a message to be sent from the account to create a third feature vector that includes an identity of a recipient of the message to be sent as a feature; processing, by the computing system using the trained machine-learning application, the third feature vector to determine one or more second messages that may be included in the message to be sent (Weber, FIG.4, [0016] ‘to generate a plurality of feature vectors … classifier that is trained based on a particular recipient(user)-sender pair relationship for messages’, [0052], ‘actions may include any of a variety of actions … including, but not limited to … replying to the message’, [0058], ‘to provide content, including messagers’)”
Weber + Joyner + Vellel + Al-Alwani does not explicitly detail “and initiating a display of the one or more second messages on a graphic display”.
However Patel teaches “and initiating a display of the one or more second messages on a graphic display (Patel, FIG.8A-8C)”.
Weber + Joyner + Vellel + Al-Alwani and Patel before him or her, to modify the messaging actions suggestion system and method of Weber + Joyner + Vellel + Al-Alwani to include the displaying messages on a wearable computing device in Patel.   
The motivation for doing so would have been ‘for presenting information' (Patel, Col 4, Line 46-47). 

Claims 17, 20 are substantially similar to claim 14. The arguments as
given above for claim 14 are applied, mutatis mutandis, to claims 17, 20,
therefore the rejection of claim 14 are applied accordingly.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. US-PGPUB NO.2012/0290662A1[hereafter Weber] in view of Joyner et al., US-PGPUB NO.2007/0050488A1 [hereafter Joyner], Vellel et al., US-PATENT NO.2014/0359480A1 [hereafter Vellel], Al-Alwani et al., “Improving Email Response in an Email Management System Using Natural Language Processing Based Probabilistic Methods”, Journal of Computer Science, 2015, 11(1): 109-119 [hereafter Al-Alwani] and Baldwin et al., US-PATENT NO.9,471,561B2 [hereafter Baldwin].

With regards to claim 9, Weber + Joyner + Vellel + Al-Alwani further teaches 
“The method of claim 1”
Weber + Joyner + Vellel + Al-Alwani does not explicitly “wherein extracting one or more phrases includes normalizing the respective selected message by converting text to lowercase letters and removing punctuation, and using a natural language toolkit sentence tokenizer to extract the one or more phrases from the respective selected message”
However Baldwin teaches “wherein extracting one or more phrases includes normalizing the respective selected message by converting text to lowercase letters and removing punctuation, and using a natural language toolkit sentence tokenizer to extract the one or more phrases from the respective selected message (Baldwin, C1L48-50, ‘text normalization may be applied in computing tasks that involve natural language in order to provide a standardized input form’, C3L6-7, ‘transforms an input string into its lower case equivalent’, C3L29-31, ‘generators 101-110 cover a variety of normalization behavior, from changing non-standard word forms to inserting and deleting tokens …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Weber + Joyner + Vellel + Al-Alwani and Baldwin before him or her, to modify the messaging actions suggestion system and method of Weber + Joyner + Vellel + Al-Alwani to include the text normalization in Baldwin.   
The motivation for doing so would have been for domain adaptability (Baldwin, Abstract). 

With regards to claim 10, Weber + Joyner + Vellel + Al-Alwani further teaches 
“The method of claim 1”
Weber + Joyner + Vellel + Al-Alwani does not explicitly “wherein generating the first feature vector includes normalizing the one or more other messages in the conversation by converting words to lowercase letters, removing punctuation, removing stop words, removing hash (#) characters, converting ASCII emoticons into respective Unicode forms, and categorizing images and McDONNELL BOEHNENCHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001Internet links as a generic feature, and wherein the one or more first features include Unicode forms of ASCII emoticons and the generic feature corresponding to images and Internet links”
However Baldwin teaches “wherein generating the first feature vector includes normalizing the one or more other messages in the conversation by converting words to lowercase letters, removing punctuation, removing stop words, removing hash (#) characters, converting ASCII emoticons into respective Unicode forms, and categorizing images and McDONNELL BOEHNEN HULBERT & BERGHOFF LLP 300 SOUTH WACKER DRIVE CHICAGO, ILLINOIS 60606 TELEPHONE (312) 913-0001Internet links as a generic feature, and wherein the one or more first features include Unicode forms of ASCII emoticons and the generic feature corresponding to images and Internet links (Baldwin, FIG.2, C3L29-31, ‘generators 101-110 cover a variety of normalization behavior, from changing non-standard word forms to inserting and deleting tokens …’, ‘As an example of a specialized generator, a Twitter-specific generator may focus on the Twitter-specific notions of hashtags (#), ats (@), …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Weber + Joyner + Vellel + Al-Alwani and Baldwin before him or her, to modify the messaging actions suggestion system and method of Weber + Joyner + Vellel + Al-Alwani to include the text normalization in Baldwin.   
Baldwin, Abstract). 

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. US-PGPUB NO.2012/0290662A1[hereafter Weber] in view of Joyner et al., US-PGPUB NO.2007/0050488A1 [hereafter Joyner], Vellel et al., US-PATENT NO.2014/0359480A1 [hereafter Vellel], Al-Alwani et al., “Improving Email Response in an Email Management System Using Natural Language Processing Based Probabilistic Methods”, Journal of Computer Science, 2015, 11(1): 109-119 [hereafter Al-Alwani], and Sezginer et al., US-PGPUB NO.2014/0341462A1 [hereafter Sezginer].

With regards to claim 12, Weber + Joyner + Vellel + Al-Alwani further teaches 
“The method of claim 1”
Weber + Joyner + Vellel + Al-Alwani does not explicitly detail “further comprising removing, before training, one or more phrases from the training-data sets that appear fewer than a threshold number of time”
However Sezgnier teaches removing training data “further comprising removing, before training, one or more phrases from the training-data sets that appear fewer than a threshold number of times (Sezgnier, [0043], ‘observed fewer than m times, …, may be treated as never observed in the training data’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Weber + Joyner + Vellel + Al-Alwani and Sezgnier before him or her, to modify the messaging actions suggestion system and method of Weber + Joyner + Vellel + Al-Alwani to include the training data removal based on occurrence count threshold in Sezgnier.   
. 

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. US-PGPUB NO.2012/0290662A1[hereafter Weber] in view of Joyner et al., US-PGPUB NO.2007/0050488A1 [hereafter Joyner], Vellel et al., US-PATENT NO.2014/0359480A1 [hereafter Vellel], Al-Alwani et al., “Improving Email Response in an Email Management System Using Natural Language Processing Based Probabilistic Methods”, Journal of Computer Science, 2015, 11(1): 109-119 [hereafter Al-Alwani], and Naito et al., US-PATENT NO.7,788,327B2 [hereafter Naito].

With regards to claim 13, Weber + Joyner + Vellel + Al-Alwani further teaches 
“The method of claim 1, further comprising using metrics to determine the one or more reply messages corresponding to the incoming message (Weber, [0057], teaches ‘metrics may be used to rank order actions across the message, and/or even rank order a plurality of actions for a given message’)”
Weber + Joyner + Vellel + Al-Alwani does not explicitly detail that and wherein the metrics relate to one or more of how often a reply message is selected to respond to an incoming message or how often the reply responses are provided for selection”
However Naito teaches “and wherein the metrics relate to one or more of how often a reply message is selected to respond to an incoming message or how often the reply responses are provided for selection (Naito, Fig.18 & Col 16, Line 31-33, ‘the term usage frequency calculation member 13 for calculating the usage frequency of each term', and Col 17, Line 29-30, ‘the user input/output section 41 makes a suggestion to prepare an email’).”
Weber + Joyner + Vellel + Al-Alwani and Naito before him or her, to modify the messaging actions suggestion system and method of Weber + Joyner + Vellel + Al-Alwani to include message frequency metrics for reply suggestion in Naito.   
The motivation for doing so would have been to ‘produce human-relations information’ (Naito, Abstract) in tracking conversations between user and different recipients (Naito, Col 17, Line 14-15). 




Response to Argument

Applicant’s arguments filed 22 December 2020 has been fully considered but they are not fully persuasive. 
Regarding art rejections, Regarding amended limitations of claims 1-20 of the instant case, in view of the amended claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action. 
Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Tsuchida et al. [see PTO-892, p.1., ref. F, hereafter Tsuchida] teaches training data removal based on threshold.
Blohm et al., US-PGPUB NO.2015/0254572A1 [hereafter Blohm] shows message ordering.




Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is (571) 272-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126